Citation Nr: 0213565	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-06 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable evaluation following 
the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This appeal originates from a March 2000 rating decision in 
which the RO granted service connection for bilateral hearing 
loss and assigned a noncompensable evaluation, effective July 
2, 1999 (the date of the veteran's claim).  The veteran filed 
a notice of disagreement with the assigned rating in November 
2000 and a statement of the case was issued in December 2000.  
The veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in March 2001.  

Because the appeal involves the initial rating assigned 
following a grant of service connection, the Board has 
characterized the issue in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  From the July 2, 1999, effective date of the grant of 
service connection for bilateral hearing loss through 
December 3, 1999, the veteran has had bilateral hearing loss 
manifested by, at worst, level V hearing acuity in the right 
ear and level V hearing acuity in the left ear.

3.  On December 4, 1999, the veteran was shown to have 
bilateral hearing loss manifested by, at worst, level I 
hearing acuity in the right ear and level IV hearing acuity 
in the left ear.

4.  On August 22, 2000, the veteran was shown to have 
bilateral hearing loss manifested by, at worst, level V 
hearing acuity in the right ear and level V hearing acuity in 
the left ear.

5.  On June 14, 2001, the veteran was shown to have bilateral 
hearing loss manifested by, at worst, level I hearing acuity 
in the right ear and level IV hearing acuity in the left ear.

CONCLUSIONS OF LAW

1.  The criteria for a compensable, 20 percent, evaluation 
for bilateral hearing loss from July 2, 1999, through 
December 3, 1999, have been met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 
(2001).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss from December 4, 1999, through August 21, 2000, 
have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.1, 4.85, 4.86 (2001).

3.  The criteria for a compensable, 20 percent, evaluation 
for bilateral hearing loss from August 22, 2000, through June 
13, 2001, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 
(2001).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss from June 14, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.85, 4.86 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The Board finds that the requirements of the new law and its 
implementing regulations have essentially been satisfied.  As 
evidenced by the March 2000 rating decision, the December 
2000 statement of the case and May 2001 supplemental 
statement of the case, the RO has provided the veteran with 
the pertinent laws and regulations governing the veteran's 
claim and the reasons for the assignment of the 
noncompensable evaluation.  Moreover, because there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

The Board also finds that the duty to assist has been met.  
The veteran has been afforded, but has declined, the 
opportunity to offer testimony to the Board in connection 
with the claim on appeal.  He has undergone VA audiological 
evaluation and appropriate medical examination, the reports 
of which are of record, and private medical records have been 
obtained and associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been accomplished.   

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Factual Background

In June 1999, the veteran underwent a VA audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
70
70
LEFT
80
70
60
65
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 percent in the left ear.

In July 1999, the veteran filed an original clam for service 
connection for bilateral hearing loss.  The RO granted the 
claim in March 2000, assigning an initial zero percent 
(noncompensable) evaluation, effective July 2, 1999.

On the authorized audiological evaluation on December 4, 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
65
60
LEFT
55
60
55
55
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 84 percent in the left ear.

Private medical records dated in 1999 and 2000 show that the 
veteran had bilateral sensorineural hearing loss that was 
moderate to severe in degree.

A VA audiological evaluation was performed on August 22, 
2000, revealing pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
75
75
LEFT
65
60
65
60
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.

In written argument in May 2001, the veteran's representative 
stated that the veteran was entitled to a compensable 
evaluation because his hearing aid did not work and he was 
not able to hear people speaking to him from behind, from his 
left or right side, and when background noise was present.

On the authorized audiological evaluation on June 14, 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
50
50
65
60
LEFT
55
60
60
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.



II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) (Hz).  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (2001).

Exceptional patterns of hearing impairment are evaluated 
under the provisions of 38 C.F.R. § 4.86, which provide, as 
follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2001).

The audiological results from the June 1999 evaluation show 
that the four-frequency averages for the veteran's right ear 
and left ear were 63 dB and 66 dB, respectively.  This is 
based on puretone threshold levels of 55, 55, 70 and 70 dB in 
the right ear and 70, 60, 65 and 70 dB in the left ear at 
1000, 2000, 3000 and 4000 Hertz respectively.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear, and 92 percent in the left ear.  
Application of these scores to Table VI results in 
designation of IV for the right ear and II for the left ear.  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
is noncompensable.  However, consideration is also warranted 
under section 4.86a for both ears since the threshold levels 
are at 55 decibels or higher at 1000, 2000, 3000 and 4000 
Hertz.  Accordingly, application of the 63 decibel average in 
the right ear and 66 decibel average in the left ear to Table 
VIa results in designation of V for each ear.  When these 
designations of impaired efficiency are applied to Table VII, 
the percentage evaluation for hearing impairment is 20 
percent.

On audiological evaluation in December 1999, the four-
frequency averages for the right ear and left ear were 55 dB 
and 56 dB, respectively.  This is based on puretone threshold 
levels of 50, 45, 65 and 60 dB in the right ear and 60, 55, 
55 and 55 dB in the left ear at 1000, 2000, 3000 and 4000 
Hertz respectively.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear, and 84 
percent in the left ear.  Application of these scores to 
Table VI results in designation of I for the right ear and II 
for the left ear.  When these designations of impaired 
efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.  
Consideration is also warranted under section 4.86a for the 
left ear since the left ear threshold levels are at 55 
decibels or higher at 1000, 2000, 3000 and 4000 Hertz.  
Accordingly, application of the 56 decibel average in the 
left ear to Table VIa results in designation of IV.  When 
this designation of impaired efficiency along with the 
designation of I for the right ear is applied to Table VII, 
the percentage evaluation for hearing impairment is again 
noncompensable.

On audiological evaluation of August 22, 2000, the pure tone 
thresholds were 55, 55, 75 and 75 in the right ear and 60, 
65, 60 and 70 in the left ear, at 1,000, 2,000, 3,000 and 
4,000 Hz, respectively.  The four-frequency averages for the 
right ear and left ear were 65 dB and 64 dB, respectively.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear, and 88 percent in the left ear.  
Application of these scores to Table VI results in 
designation of III for the right ear and III for the left 
ear.  When these designations of impaired efficiency are 
applied to Table VII, the percentage evaluation for hearing 
impairment is noncompensable.  

However, the veteran's right and left ear findings from the 
August 2000 evaluation satisfy the criteria under 38 C.F.R. 
§ 4.86(a), since the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) was 
55 decibels or more.  Therefore, for the right and left ears, 
the Roman numeral designation for hearing impairment will be 
the higher numeral from either Table VI or Table VIa, which 
translates to Roman numeral V for each ear under Table VIa.  
When the designations of Roman numeral V in the left ear and 
Roman numeral V in the right ear are applied to Table VII, 
the percentage evaluation for hearing impairment is 20 
percent.  Accordingly, the Board finds that the audiological 
findings as of August 22, 2000, entitle the veteran to 20 
percent evaluation, when 38 C.F.R. § 4.86 is considered.  

However, subsequent audiological findings on June 14, 2001 
are consistent with a noncompensable evaluation.  On VA 
audiological evaluation in June 2001, the four-frequency 
averages for the right ear and left ear were 56 dB and 60 dB, 
respectively.  This is based on puretone threshold levels of 
50, 50, 65 and 60 dB in the right ear and 60, 60, 60 and 60 
dB in the left ear at 1000, 2000, 3000 and 4000 Hertz, 
respectively.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear, and 92 percent in the 
left ear.  Application of these scores to Table VI results in 
designation of I for the right ear and II for the left ear.  
Since only the left ear threshold levels are at 55 decibels 
or higher, this is the only ear that is subject to evaluation 
under section 4.86.  Accordingly, application of the 60 
decibel average in the left ear to Table VIa results in 
designation of IV  When this designation of impaired 
efficiency along with the designation of I for the right ear 
is applied to Table VII, the percentage evaluation for 
hearing impairment is again noncompensable.  

For all the foregoing reasons, the Board finds that a 20 
percent evaluation for bilateral hearing loss is warranted 
from the date of the grant of service connection on July 2, 
1999, but that a noncompensable evaluation is warranted as of 
December 4, 1999.  The Board further finds that a 20 percent 
evaluation is again warranted for the period beginning on 
August 22, 2000, but that a noncompensable evaluation is 
warranted as of June 14, 2001, to the present.  
(Parenthetically, the Board notes that  because the 
assignment of the 20 percent evaluation from July 2, 1999, 
and from August 22, 2000 are based upon clear audiometry 
findings by a licensed audiologist, as reported above, and 
consideration of 38 C.F.R. § 4.86 (which is not dependent 
upon speech discrimination testing results), the June 2001 
audiologist's indications that the the audiograms conducted 
on those dates are inadequate for rating purposes because the 
"format" was not followed and the "Tate CNC word list" was 
not utilized, have no bearing on the Board's determinations 
regarding the periods in question.  See also 38 C.F.R. 
§ 4.85(a) (2001)). 

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992). 

Based on the foregoing, the preponderance of the evidence 
favors a compensable, 20 percent, evaluation from the July 2, 
1999, date of grant of service connection through December 3, 
1999; is against a compensable evaluation from December 4, 
1999, through August 21, 2000; favors a compensable, 20 
percent, evaluation for the period from August 22, 2000, 
through June 13, 2001; and is against a compensable 
evaluation from June 14, 2001.  Since the preponderance of 
the evidence is against compensable evaluations for the 
periods from December 4, 1999, through August 21, 2000, and 
after June 13, 2001, the benefit-of-the-doubt doctrine is not 
applicable to those periods.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

A compensable, 20 percent, evaluation for bilateral hearing 
loss from the July 2, 1999, effective date of the grant of 
service connection through December 3, 1999, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A compensable evaluation for bilateral hearing loss from 
December 4, 1999, through August 21, 2000, is denied.

A compensable, 20 percent, evaluation for bilateral hearing 
loss for the period from August 22, 2000, through June 13, 
2001, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A compensable evaluation for bilateral hearing loss from June 
14, 2001, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

